NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                   LENA E. RIVERA, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                    TERROS, INC., Respondent Employer,

  COPPERPOINT INDEMNITY INSURANCE COMPANY, Respondent
                        Carrier.

                             No. 1 CA-IC 18-0044
                               FILED 5-23-2019


               Special Action - Industrial Commission
                  No. ICA Claim No. 20170-550003
                     Carrier Claim No. 17-I00246
        The Honorable Michelle Bodi, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Lena Elizabeth Rivera, Phoenix
Petitioner
Industrial Commission of Arizona, Phoenix
By Gaetanno J. Testini
Counsel for Respondent

CopperPoint Indemnity Insurance Company, Phoenix
By Chiko F. Swiney
Counsel for Respondent Employer and Respondent Carrier




                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


J O N E S, Judge:

¶1             In this statutory special action, Lena Rivera challenges an
Industrial Commission of Arizona (ICA) award and decision upon review
finding she was not entitled to further compensation for a February 2017
industrial injury. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           In February 2017, Rivera fractured a toe on her right foot
while working as an independent living skills specialist for Terros, Inc.
(Employer).1 Employer’s workers’ compensation insurance carrier initially
accepted Rivera’s workers’ compensation claim. However, in July 2017, an
orthopedic foot and ankle specialist determined, after a physical
examination and evaluation of multiple radiographic studies, that Rivera’s
work-related injury was medically stationary and required no further
treatment. The specialist also concluded that Rivera had suffered no
permanent impairment and was able to return to work without restrictions.
Rivera protested the case closure, and the matter was set for hearing before
the ICA.


1      We view the facts and all inferences to be drawn therefrom in the
light most favorable to upholding the ICA’s findings and award. Polanco v.
Indus. Comm’n, 214 Ariz. 489, 490-91, ¶ 2 (App. 2007) (quoting Roberts v.
Indus. Comm’n, 162 Ariz. 108, 110 (1989)).


                                     2
                  RIVERA v. TERROS/COPPERPOINT
                        Decision of the Court

¶3             At the hearing before the administrative law judge (ALJ),
Rivera testified she continued to experience pain and cramping in her right
foot and leg, and these conditions caused her to fall and injure her right
shoulder and left leg in August 2017. Rivera related the August 2017
injuries, as well as an ingrown toenail and blood clotting issues, to the
original February 2017 incident. Rivera’s treating podiatrist disagreed.
Additionally, Rivera’s medical records indicated the August 2017 injuries
occurred when she slipped in a puddle of water in her home and her
ingrown toenail resulted from poor care of those injuries.

¶4           In April 2018, the ALJ found Rivera had failed to prove she
required additional medical care related to the February 2017 incident or
sustained any permanent impairment as a result of that injury. The decision
was affirmed upon review. Rivera timely petitioned for special action
review, and we have jurisdiction pursuant to Arizona Revised Statutes
§§ 12-120.21(A)(2), 23-951(A), and Arizona Rule of Procedure for Special
Actions 10.

                              DISCUSSION

¶5             Rivera suggests the ICA’s award and decision are
unsupported by the evidence. We will not disturb the award “unless it is
wholly unreasonable.” Royal Globe Ins. v. Indus. Comm’n, 20 Ariz. App. 432,
434 (1973) (citing Malinski v. Indus. Comm’n, 103 Ariz. 213, 217 (1968)).

¶6            “To prove compensability, the claimant must establish all the
elements of h[er] claim,” including that the injury complained of is causally
related to her employment. W. Bonded Prods. v. Indus. Comm’n, 132 Ariz.
526, 527 (App. 1982) (citing Yates v. Indus. Comm’n, 116 Ariz. 125, 127 (App.
1977), and Lamb v. Indus. Comm’n, 27 Ariz. App. 699, 701 (1976)). Moreover,
“[i]t has long been the law of this jurisdiction that where the result of an
accident is not clearly apparent to a layman, [the causal connection] must
be determined by expert medical testimony.” Id. (collecting cases). As this
Court has previously stated:

      The reasons for this rule are obvious. A lay person does not
      possess the knowledge necessary to make an accurate
      diagnosis or to describe a condition’s etiology. Even a logical
      interpretation of events surrounding the industrial incident
      and claimant’s ensuing complaints, when made by a layman,
      is no more than speculation.




                                     3
                   RIVERA v. TERROS/COPPERPOINT
                         Decision of the Court

Id. And, speculative testimony is insufficient to support an award. See
Hackworth v. Indus. Comm’n, 229 Ariz. 339, 343, ¶ 10 (App. 2012) (citations
omitted).

¶7            Rivera did not present any evidence of a causal connection
between her ongoing complaints, the August 2017 injuries, and the
February 2017 incident beyond her own untrained, contradictory, and self-
serving testimony. On this record, we cannot say the ALJ abused her
discretion in determining Rivera failed to meet her burden of proof. See W.
Bonded Prods., 132 Ariz. at 528 (setting aside an ICA award where
“absolutely no evidence was presented on this issue” of causation) (citing
Moore v. Indus. Comm’n, 16 Ariz. App. 284, 287 (1972)).

¶8            Rivera also disagrees with the conclusion contained in the
orthopedic specialist’s July 2017 written evaluation. Although an ALJ is
generally tasked with resolving disputes in medical testimony, see
Hackworth, 229 Ariz. at 343, ¶ 9 (citing Stainless Specialty Mfg. Co. v. Indus.
Comm’n, 144 Ariz. 12, 19 (1985)), no genuine conflict in the medical
testimony exists here; neither the specialist nor Rivera’s treating podiatrist
related her ongoing complaints to the February 2017 incident. Thus, the
ALJ was bound to accept the undisputed conclusion that Rivera’s current
complaints are unrelated to the industrial injury. See id. (citing Crystal
Bottled Waters v. Indus. Comm’n, 174 Ariz. 184, 185 (App. 1993)).

                               CONCLUSION

¶9            The ICA decision and award are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4